Exhibit 10.5

July 13, 2020

Artius Acquisition Inc.

3 Columbus Circle

Suite 2215

New York, New York 10019

(213) 309-7668

Re: Initial Public Offering

Ladies and Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among Artius Acquisition Inc., a Cayman Islands exempted company
(the “Company”), Credit Suisse Securities (USA) LLC and Goldman Sachs & Co. LLC,
as representatives (the “Representatives”) of the several underwriters (each, an
“Underwriter” and collectively, the “Underwriters”), relating to an underwritten
initial public offering (the “Public Offering”) of 72,450,000 of the Company’s
units (including up to 9,450,000 units that may be purchased to cover
over-allotments, if any) (the “Units”), each comprised of one of the Company’s
Class A ordinary shares, par value $0.0001 per share (“Ordinary Shares”), and
one-third of one redeemable warrant. Each whole Warrant (each, a “Warrant”)
entitles the holder thereof to purchase one Ordinary Share at a price of $11.50
per share, subject to adjustment. The Units shall be sold in the Public Offering
pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and the Company shall apply to have the Units listed on The
Nasdaq Capital Market. Certain capitalized terms used herein are defined in
paragraph 11 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Artius Acquisition Partners LLC, a Delaware limited liability
company (the “Sponsor”), and each of the undersigned individuals, each of whom
is a member of the Company’s board of directors (the “Board”) and/or management
team (each, an “Insider” and collectively, the “Insiders”), hereby agrees,
jointly and severally, with the Company as follows:

1. The Sponsor and each Insider agrees with the Company that if the Company
seeks shareholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, it, he or she shall (i) vote
any shares of Shares owned by it, him or her in favor of the proposed Business
Combination (including any proposals recommended by the Board in connection with
such Business Combination) and (ii) not redeem any Shares owned by it, him or
her in connection with such shareholder approval.



--------------------------------------------------------------------------------

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s shareholders
in accordance with the Company’s amended and restated memorandum and articles of
association, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, redeem 100% of the Ordinary Shares sold as part of the Units in the
Public Offering (the “Offering Shares”) at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account (less up to
$100,000 of interest to pay dissolution expenses), including interest earned on
the funds held in the Trust Account and not previously released to the Company
to pay the Company’s taxes, divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish all Public Shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Board, dissolve and liquidate, subject in each case to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and
other requirements of applicable law. The Sponsor and each Insider agree to not
propose any amendment to the Company’s amended and restated memorandum and
articles of association (i) to modify the substance or timing of the Company’s
obligation to allow redemption in connection with a Business Combination or to
redeem 100% of the Offering Shares if the Company does not complete a Business
Combination within 24 months from the closing of the Public Offering, or
(ii) with respect to any other provision relating to shareholders’ rights or
pre-Business Combination activity, unless the Company provides its Public
Shareholders with the opportunity to redeem their Offering Shares upon approval
of any such amendment at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account and not previously released to the
Company to pay the Company’s taxes, divided by the number of then outstanding
Offering Shares.

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waive, with respect to any Shares held by it,
him or her, if any, any redemption rights it, he or she may have in connection
with (x) the consummation of a Business Combination, including, without
limitation, any such rights available in the context of a shareholder vote to
approve such Business Combination or in the context of a tender offer made by
the Company to purchase Ordinary Shares and (y) a shareholder vote to amend the
Company’s amended and restated memorandum and articles of association (i) to
modify the substance or timing of the Company’s obligation to allow redemption
in connection with a Business Combination or to redeem 100% of the Offering
Shares if the Company does not complete a Business Combination within 24 months
from the closing of the Public Offering, or (ii) with respect to any other
provision relating to shareholders’ rights or pre-Business Combination activity
(although the Sponsor, the Insiders and their respective affiliates shall be
entitled to redemption and liquidation rights with respect to any Offering
Shares it or they hold if the Company fails to consummate a Business Combination
within 24 months from the date of the closing of the Public Offering).

 

2



--------------------------------------------------------------------------------

3. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
directly or indirectly, without the prior written consent of the
Representatives, Transfer any Ordinary Shares or any Units, Founder Shares,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, Ordinary Shares or publicly announce an intention to effect any such
transaction. Each of the Insiders and the Sponsor acknowledges and agrees that,
prior to the effective date of any release or waiver of the restrictions set
forth in this paragraph 3 or paragraph 7 below, the Company shall announce the
impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
such release or waiver granted shall only be effective two business days after
the publication date of such press release. The provisions of this paragraph
will not apply if (i) the release or waiver is effected solely to permit a
transfer of securities without consideration and (ii) the transferee has agreed
in writing to be bound by the same terms described in this Letter Agreement to
the extent and for the duration that such terms remain in effect at the time of
the transfer.

4. In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its Initial Business Combination within the time period
set forth in the Company’s amended and restated memorandum and articles of
association, the Sponsor (which for purposes of clarification shall not extend
to any other shareholders, members or managers of the Sponsor) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) to which the Company may become subject as a result of any claim by
(i) any third party (other than the Company’s independent accountants) for
services rendered or products sold to the Company or (ii) a prospective target
business with which the Company has discussed entering into a transaction
agreement for a Business Combination (a “Target”); provided, however, with
respect to claims described in (i) and (ii) above, that such indemnification of
the Company by the Sponsor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered (other than the
Company’s independent public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below (i)
$10.00 per Offering Share or (ii) such lesser amount per Offering Share held in
the Trust Account due to reductions in the value of the trust assets as of the
date of the liquidation of the Trust Account, in each case, net of the amount of
interest earned on the property in the Trust Account which may be withdrawn to
pay taxes. Such liability will not apply to any claims by a third party
(including a Target) who executed a waiver of any and all rights to seek access
to the Trust Account nor will it apply to any claims under the Company’s
indemnity of the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended, pursuant to the Underwriting
Agreement. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Sponsor shall not be responsible to
the extent of any liability for such third party claims. The Sponsor shall have
the right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the Sponsor, the Sponsor notifies the Company in writing
that it shall undertake such defense. For the avoidance of doubt, none of the
Company’s officers or directors will indemnify the Company for claims by third
parties, including, without limitation, claims by vendors and prospective
Targets.

 

3



--------------------------------------------------------------------------------

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 9,450,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to the product of 2,362,500 multiplied by a fraction, (i) the numerator of which
is 9,450,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
9,450,000. All references in this Letter Agreement to Shares of the Company
being forfeited shall take effect as surrenders for no consideration of such
Shares as a matter of Cayman Islands law. The forfeiture will be adjusted to the
extent that the over-allotment option is not exercised in full by the
Underwriters so that the number of Founder Shares will equal an aggregate of
20.0% of the Company’s issued and outstanding Shares upon the consummation of
the Public Offering.

6. The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter Agreement
(ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

7. (a) The Sponsor and each Insider agree that it, he or she shall not Transfer
any Founder Shares (or Ordinary Shares issuable upon conversion thereof) until
the earlier of (A) one year after the completion of the Company’s initial
Business Combination and (B) subsequent to the Business Combination, (x) if the
last reported sale price of the Ordinary Shares equals or exceeds $12.00 per
share (as adjusted for share sub-divisions, share capitalizations,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, share exchange, reorganization or other similar transaction
that results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property (the “Founder
Shares Lock-up Period”).

(b) The Sponsor and each Insider agree that it, he or she shall not Transfer any
Private Placement Warrants (or Ordinary Shares issued or issuable upon the
exercise of the Private Placement Warrants) until 30 days after the completion
of a Business Combination (the “Private Placement Warrants Lock-up Period”,
together with the Founder Shares Lock-up Period, the “Lock-up Periods”).

(c) Notwithstanding the provisions set forth in paragraphs 3 and 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
issued or issuable upon the exercise or conversion of the Private Placement
Warrants or the Founder Shares and that are held by the Sponsor, any Insider or
any of their permitted transferees (that have complied with this paragraph
7(c)), are permitted (a) to the Company’s officers or directors, any affiliates
or family members of any of the Company’s officers or directors, any members of
the Sponsor, or any affiliates of the Sponsor; (b) in the case of an individual,
by gift to a member of the individual’s immediate family, to a trust, the
beneficiary of which is a member of the individual’s immediate family or an
affiliate of such person, or to a charitable organization; (c) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual; (d) in the case of an individual, pursuant to a qualified domestic
relations order; (e) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no

 

4



--------------------------------------------------------------------------------

greater than the price at which the securities were originally purchased; (f) to
a nominee or custodian holding securities on behalf of a beneficial owner to
whom a disposition or transfer would be permissible under clauses (a) through
(e) above; (g) in the event of the Company’s liquidation prior to the completion
of an initial Business Combination; or (h) by virtue of the laws of the State of
Delaware or the Sponsor’s limited liability company agreement upon dissolution
of the Sponsor; provided, however, that in the case of clauses (a) through (f)
and (h), these permitted transferees must enter into a written agreement with
the Company agreeing to be bound by the restrictions in this Agreement.

8. The Sponsor and each Insider represent and warrant that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. The Sponsor’s and
each Insider’s questionnaire furnished to the Company, if any, is true and
accurate in all respects. The Sponsor and each Insider represents and warrants
that: it, he or she is not subject to or a respondent in any legal action for,
any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and it, he or she is not currently a defendant in any such criminal
proceeding.

9. Except as disclosed in or expressly contemplated by the Prospectus, neither
the Sponsor nor any Insider nor any affiliate of the Sponsor or any Insider, nor
any director or officer of the Company, shall receive from the Company any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of a Business Combination
(regardless of the type of transaction that it is).

10. The Sponsor and each Insider have full right and power, without violating
any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or a director on the board of directors of the Company and hereby
consents to being named in the Prospectus, road show and any other materials as
an officer and/or a director of the Company, as applicable.

11. As used herein, (i) “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Shares”
shall mean, collectively, the Ordinary Shares and the Founder Shares; (iii)
“Founder Shares” shall mean the 18,112,500 shares of the Company’s Class B
ordinary shares, par value $0.0001 per share, (which shall be reduced to
15,750,000 shares if the over-allotment option is not exercised by the
Underwriters) initially held by the Sponsor; (iv) “Initial Shareholders” shall
mean the Sponsor and any other holder of Founder Shares immediately prior to the
Public Offering; (v) “Private Placement Warrants” shall mean the warrants to
purchase up to 10,066,667 Ordinary Shares of the Company (or 11,326,667 Ordinary
Shares if the over-allotment option is exercised in full) that the Sponsor has

 

5



--------------------------------------------------------------------------------

agreed to purchase for an aggregate purchase price of $15,100,000 in the
aggregate (or $16,990,000 if the over-allotment option is exercised in full), or
$1.50 per warrant, in a private placement that shall occur simultaneously with
the consummation of the Public Offering; (vi) “Public Shareholders” shall mean
the holders of securities issued in the Public Offering; (vii) “Trust Account”
shall mean the trust fund into which a portion of the net proceeds of the Public
Offering and the sale of the Private Placement Warrants shall be deposited; and
(viii) “Transfer” shall mean the (a) sale or assignment of, offer to sell,
contract or agreement to sell, hypothecate, pledge, grant of any option to
purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the Company, the Sponsor and each Insider that is the
subject of any such change, amendment, modification or waiver.

13. Except as otherwise provided herein, no party hereto may assign either this
Letter Agreement or any of its rights, interests, or obligations hereunder
without the prior written consent of the other parties. Any purported assignment
in violation of this paragraph shall be void and ineffectual and shall not
operate to transfer or assign any interest or title to the purported assignee.
This Letter Agreement shall be binding on the Sponsor and each Insider and their
respective successors, heirs and assigns and permitted transferees.

14. Except as provided for in paragraph 6, nothing in this Letter Agreement
shall be construed to confer upon, or give to, any person or entity other than
the parties hereto any right, remedy or claim under or by reason of this Letter
Agreement or of any covenant, condition, stipulation, promise or agreement
hereof. Except as provided for in paragraph 6, all covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

15. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

6



--------------------------------------------------------------------------------

16. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

17. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

18. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

19. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods and (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2020; provided
further that paragraph 4 of this Letter Agreement shall survive such liquidation
for a period of six years.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

Sincerely, ARTIUS ACQUISITION PARTNERS LLC By:   Boon Sim, as managing member
By:   /s/ Boon Sim Name: Boon Sim Title: Chief Executive Officer By:  

/s/ Boon Sim

Name:   Boon Sim By:  

/s/ Charles Drucker

Name:   Charles Drucker By:  

/s/ Steven Alesio

Name:   Steven Alesio By:  

/s/ Kevin Costello

Name:   Kevin Costello By:  

/s/ Karen Richardson

Name:   Karen Richardson

 

Acknowledged and Agreed: ARTIUS ACQUISITION INC. By:  

/s/ Boon Sim

  Name: Boon Sim   Title: Chief Executive Officer

 

[Signature Page to Letter Agreement]